Case: 20-11258      Document: 00516323851         Page: 1     Date Filed: 05/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 18, 2022
                                  No. 20-11258
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Myrna S. Parcon,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:15-CR-254-2


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Myrna S. Parcon, federal prisoner # 49681-177,
   challenges the district court’s denial of her motion for compassionate release,
   filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as well as its subsequent denial
   of her motion for reconsideration. She contends that the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11258        Document: 00516323851              Page: 2       Date Filed: 05/18/2022




                                          No. 20-11258


   assessment of 18 U.S.C. § 3553(a) was erroneous because it relied on a single
   factor—the need for her sentence to provide just punishment for the
   offense—to the exclusion of all other § 3553(a) factors. Parcon also contends
   that the district court erred by focusing on its original sentencing rationale to
   deny her motion for compassionate release. She claims that the district court
   should have considered her “exceedingly low risk of recidivism, as shown in
   her PATTERN score, or her rehabilitation or lack of disciplinary history.” 1
           We review the district court’s denial of a compassionate release
   motion for abuse of discretion. See United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). We see no such abuse in the district court’s conclusion
   that the § 3553(a) factors weighed against release. See Chavez-Meza v. United
   States, 138 S. Ct. 1959, 1965 (2018). Parcon disagrees with the way that the
   district court balanced those factors, but her disagreement does not provide
   a sufficient ground for reversal. See Chambliss, 948 F.3d at 694. 2
           The district court’s judgment is AFFIRMED.




           1
              Parcon also challenges the district court’s conclusion that she failed to
   demonstrate extraordinary and compelling circumstances. Because we conclude that the
   district court’s § 3553(a) analysis was not an abuse of discretion, we need not reach this
   issue. See, e.g., United States v. Jackson, 27 F.4th 1088, 1093 n.8 (5th Cir. 2022).
           2
            Parcon also contends that the district court erred in concluding that it lacked the
   authority to extend her period of supervised release while reducing her term of
   imprisonment. We need not address this contention because, as noted, the district court
   concluded that a sentence reduction was unwarranted. See, e.g., United States v. Chaney,
   823 F. App’x 278, 279 (5th Cir. 2020) (unpublished).




                                                2